PER CURIAM.
Thomas C. Whiteman seeks to appeal from the district court’s order granting summary judgment and dismissing all claims against Defendant Roy Cherry. A court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Carp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). Because the order Whiteman seeks to appeal did not resolve all of the claims against all of the parties, it is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.